Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement No.333-117568 on Form S-8 of Rainier Pacific Financial Group, Inc. of our report dated January21, 2011, with respect to the financial statements and supplemental schedule of the Rainier Pacific 401(k) Employee Stock Ownership Plan as of December31, 2009 and 2008, and for the year ended December31, 2009, included in this Annual Report on Form11-K. /s/Moss Adams LLP Everett, Washington January 21, 2011
